Citation Nr: 0910736	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  07-25 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for chronic 
hypersensitivity to poison ivy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to 
November 1956.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2007 by the 
Department of Veteran Affairs (VA) St. Paul, Minnesota 
Regional Office (RO).


FINDING OF FACT

A poison ivy hypersensitivity disorder has not been diagnosed 
at any time, and there is no competent evidence that any such 
diagnosis is related to service.


CONCLUSION OF LAW

Hypersensitivity to poison ivy was not incurred in or 
aggravated by service, and a disease of this nature may not 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to provide a claimant notification of 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibility in obtaining 
evidence and assistance in developing evidence pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice 
requirements were accomplished in a February 2007 letter.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service treatment records have been obtained.  
However, he has not sought treatment from a VA facility, so 
these records do not exist, and his private treatment records 
are from the remote past and are unavailable.  The Veteran's 
request for a hearing has been honored and the Board does not 
have notice of any additional relevant evidence which is not 
of record.  Though the Veteran has not had a disability 
evaluation examination, the Board finds an examination is not 
required, as there is no reason to believe that any current 
poison ivy diagnosis may be related to service.  The Veteran 
has given an account of continuity of symptoms since service, 
but has not presented any medical opinion suggesting that he 
has a hypersensitivity to poison ivy that may be related to 
service.  Therefore, the duty to provide an examination has 
not been triggered.  See 38 C.F.R. § 3.159(c).  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the Veteran's claim.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  

At his September 2008 Board hearing, as well as in his 
numerous other statements, the Veteran contends that he was 
treated in-service for poison ivy.  The Veteran further 
asserts that he continues to suffer the effects of this 
poison ivy exposure, in spite of no direct exposure to the 
poison.  To further support his claim, the Veteran has 
submitted numerous lay statements describing the Veteran's 
post service poison ivy condition.  

In order to establish service connection, three elements must 
be satisfied.  There must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See 38 C.F.R. § 3.303; see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The determination as 
to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

In the present case, there is no medical evidence of a 
current disability, or any competent evidence 
hypersensitivity to poison ivy is related to service.  The 
Veteran's service treatment records are negative for any 
references to treatment for poison ivy, and the Veteran's 
November 1956 separation medical examination indicates his 
skin and lymphatic system were normal.  There is no mention 
of a chronic disorder of the skin, or any significant or 
interval history of recurrent skin rashes related to poison 
ivy exposure.  

Additionally, there is no competent evidence of any post 
service treatment of a poison ivy hypersensitivity disorder, 
or poison ivy exposure in general.  Evidence of a prolonged 
period without medical complaints after service may be 
considered as evidence against the claim.  See Maxson v. 
Gober, 230 F. 3d 1330 (Fed. Cir. 2000).  The Veteran's own 
opinion and those expressed in the lay statements submitted 
that he has such a diagnosis and that the disorder is related 
to service does not constitute competent evidence and lacks 
probative value.  Neither the Veteran or the authors of the 
lay statements are shown to possess any expertise on the 
subject matter of the issue on appeal.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, the 
Board concludes hypersensitivity to poison ivy was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred in service.  

In reaching this decision, the Board notes that while there 
is no record of treatment for poison ivy in service, the 
service treatment records do document what appears to be a 
month treatment for poison oak ("P.O.") dermatitis in 
August and September 1956.  Likewise, it is acknowledged the 
veteran has contended he experiences periodic eruptions 
similar to what he experienced in service, without any 
obvious triggering mechanism.  In the event the veteran 
obtains medical documentation concerning the skin eruptions 
he describes, he may submit another application for VA 
benefits.   





ORDER

Service connection for chronic hypersensitivity to poison ivy 
is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


